Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 24, 2018

The Court of Appeals hereby passes the following order:

A19A0359. In the Interest of D.M., a Child.

      This appeal was originally docketed on May 29, 2018, pursuant to a notice of
appeal directing that the entire record, including transcripts of all proceedings in the
Juvenile Court, be transmitted to this Court as part of the record on appeal. On June
8, 2018, Appellant filed a motion to remand the appeal to the Juvenile Court for
completion of the record. The motion represented to this Court that transcripts of
recorded hearings in the Juvenile Court necessary for consideration of the appeal
were not included in the record transmitted to this Court, and have not yet been
transcribed by a court reporter. Thus, on June 20, 2018, Appellant’s motion was
granted and the case was remanded.
      On August 14, 2018, the court reporter filed transcripts of the proceedings with
the Juvenile Court, and on the same day, the Juvenile Court transmitted the case to
the Court of Appeals. The appeal was re-docketed on September 10, 2018. Upon
review, it was discovered that portions of the testimony were not reported.
Additionally, on September 12, 2018, the Motion for New Trial was heard in the
Juvenile Court. The Court reserved ruling, requested additional briefing, and has not
yet rendered a decision, nor has a transcript been prepared from the hearing.
      Appellant has requested that this case again be remanded so as to allow the
Juvenile Court to render its ruling in the Motion for New Trial, and if necessary,
allow the court reporter to prepare the transcript and file it in.
      Accordingly, it is ordered that the Appellant’s motion to remand is GRANTED
and this case is REMANDED to the trial court. Upon preparation and filing of the
necessary record in the Juvenile Court, the Clerk of the Juvenile Court shall transmit
the entire record to this Court for re-docketing.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/24/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.